--------------------------------------------------------------------------------

Exhibit 10.2

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

SUBSCRIPTION AGREEMENT

UNITS
(Common Share and One Warrant)

To: Enertopia Corporation (the "Issuer") Re: Purchase and Sale of Units of the
Issuer


Dated For Reference: February14, 2012

The undersigned (the "Purchaser") hereby irrevocably subscribes for and agrees
to purchase from the Issuer, subject to the terms and conditions set forth in
Schedule "A" to this subscription (which, together with all appendices (the
"Appendices") attached hereto, shall be deemed to form a part of this
subscription), that number of units (the "Units") of the Issuer set out on page
3 hereof at a price of US$0.10 per Unit.

Each Unit is comprised of:

 * one (1) common share of the Issuer (the "Shares"); and

 * one share purchase warrant, each warrant (a "Warrant") entitling the holder
   thereof to acquire one (1) common share (a "Warrant Share") of the Issuer for
   a period of twenty-four (24) months after the date of issuance. The Warrants
   are exercisable at a price of US$0.15 per Warrant Share if exercised at any
   time up to twelve (12) months after the date of issuance and at a price of
   US$0.20 per Warrant Share if exercised anytime after twelve (12) months from
   the date of issuance until twenty-four (24) months after the date of
   issuance.

The offering of Units is subject to a minimum subscription of 5,000,000 Units
for gross proceeds of US$500,000 (the “Minimum Subscription”).

The offering of Units is subject to a maximum overall subscription of 25,000,000
Units for gross proceeds of US$2,500,000 (the “Maximum Subscription”).

Each investor must invest a minimum of US$1,000.

Each investor may invest a maximum of US$10,000.

--------------------------------------------------------------------------------

2

A currency conversion rate of CDN$1.00 x US$1.00 is used and the Issuer will
accept both CDN and US funds at par.

The Purchaser and the Issuer hereby agree that the Units, and the subsequent
offering thereof, shall have and be conducted on the terms and conditions
specified in Schedule "A" hereto. The Purchaser hereby makes, on its own behalf
and, if applicable, on behalf of others for whom it is contracting hereunder,
the acknowledgments, representations and warranties set out in Schedule "A"
hereto, and agrees that the Issuer can rely on such acknowledgments,
representations and warranties should this subscription offer be accepted.

Note: The Purchaser must either be:


  (a)

purchasing the securities offered hereunder as principal or;

          (b)

deemed to be purchasing such securities as principal, by virtue of being:

          (i)

a trust company or trust corporation described in paragraph (p) of the
definition of "accredited investor" in Appendix I (other than a trust company or
trust corporation registered under the laws of Prince Edward Island that is not
registered or authorized under the Trust and Loan Companies Act (Canada) or
under comparable legislation in another jurisdiction of Canada); or

          (ii)

a person described in paragraph (q) of the definition of "accredited investor"
in Appendix I.

INSTRUCTIONS FOR COMPLETING THIS SUBSCRIPTION PRIOR TO DELIVERY TO THE ISSUER

1.

All Purchasers must complete (i) the information required on page 3 with respect
to subscription amounts and registration and delivery particulars; (ii) the
information required on page 5 with respect to information regarding the
Purchaser; and (iii) Appendix III – "Acknowledgement and Direction".

      2.

Complete the applicable Appendices at the end of Schedule "A":

      (a)

Appendix I – "Certificate of Purchasers".

      (b)

All Purchasers that complete “Category 4 – Offering Memorandum” in Appendix I
and are relying on the "Offering Memorandum" exemption contained in Part 2 of
National Instrument 45-106, must complete Appendix IIA – “Risk Acknowledgement”.

      (c)

Appendix III Acknowledgement and Direction

Return this subscription and all Appendices to the Issuer's solicitors,
Macdonald Tuskey, Corporate and Securities Lawyers at 4th Floor - 570 Granville
Street, Vancouver BC V6C 3P1. Purchasers can submit subscription funds by
certified cheque, money order or bank draft drawn on a Canadian chartered bank
and made payable to Macdonald Tuskey in Trust, Corporate and Securities Lawyers
in Trust for Enertopia Corporation. in same day freely transferable United
States or Canadian funds in Vancouver in the amount of the subscription funds
hereby subscribed for.

--------------------------------------------------------------------------------

3

SUBSCRIPTION AMOUNTS

No. of Units to be purchased at US$0.10 each:           Total Subscription Funds
for Units:   US$

Dated this ________day of ____________________________, 2012

PURCHASER INFORMATION

_________________________________________________
_________________________________________________  (Name of Purchaser – please
print) Purchaser's Address     By:
______________________________________________
_________________________________________________            (Official Capacity
or Title – please print)     _________________________________________________ 
  (Telephone Number) Authorized Signature ________________________________    
_________________________________________________
_________________________________________________ (Facsimile Number) Please
print name of individual whose signature appears   above if different than the
name of the Purchaser printed   above  

Details of Beneficial Purchaser If Not Same as Subscriber

(Name – please print)   Beneficial Purchaser's Address             (if space is
inadequate, please attach a schedule   containing the necessary information.    


Registration Instructions   Delivery Instructions             (Name   Name      
      Account Reference, if applicable   Account Reference, if applicable      
      Address   Contact Name                 Address                 (Telephone
Number)


--------------------------------------------------------------------------------

4

Execution by the Purchaser above shall constitute an irrevocable offer and
agreement by the Purchaser to subscribe for the securities described herein on
the terms and conditions herein. The Issuer shall be entitled to rely on the
delivery of a facsimile copy of this subscription, and acceptance by the Issuer
of such facsimile subscription shall be legally effective to create a valid and
binding agreement between the Purchaser and the Issuer in accordance with the
terms and conditions hereof.

ACCEPTANCE

This subscription is accepted and agreed to by the ) ENERTOPIA CORPORATION
Issuer as of the day of _____________, 2012. )   )   )   )   )   Per:
____________________________________________               Authorized Signatory


--------------------------------------------------------------------------------

5

INFORMATION REGARDING THE PURCHASER

Please check the appropriate box (and complete the required information, if
applicable) in each section:

1.

Security Holdings. The Purchaser and all persons acting jointly and in concert
with the Purchaser own, directly or indirectly, or exercises control or
direction over (provide additional detail as applicable):


[   ]

_________________common shares of the Issuer and/or the following other kinds of
shares and convertible securities (including but not limited to convertible
debt, warrants and options) entitling the Purchaser to acquire additional common
shares or other kinds of shares of the Issuer:

                                [   ] No shares of the Issuer or securities
convertible into shares of the Issuer.


2.

Insider Status. The Purchaser either:


  [   ] Is an "Insider" of the Issuer as defined in the BC Act, by virtue of
being:


  (a)

a director or senior officer of the Issuer;

        (b)

a director or senior officer of a company that is an Insider or subsidiary of
the Issuer;

        (c)

a person that beneficially owns or controls, directly or indirectly, voting
shares of the Issuer carrying more than 10% of the voting rights attached to all
the Issuer's outstanding voting shares;

        (d)

the Issuer itself if it holds any of its own securities.


  [   ] Is not an Insider of the Issuer.


--------------------------------------------------------------------------------

SCHEDULE "A"

1.                       DEFINITIONS

1.2                     In this Agreement, the following words have the
following meanings unless otherwise indicated:

  (a)

"1933 Act" means the United States Securities Act of 1933 , as amended;

        (b)

"Acts" means, collectively, the BC Act and the Alberta Act;

        (c)

"Agreement" means this Agreement, including Schedule "A" and all Appendices;

        (d)

"Alberta Act" means the Securities Act (Alberta), as amended, the regulations
and rules made thereunder and all administrative policy statements, rules,
instruments, blanket orders, notices, directions, and orders issued by the
Alberta Securities Commission;

        (e)

"BC Act" means the Securities Act (British Columbia), as amended, the
regulations and rules made thereunder and all administrative policy statements,
rules, instruments, blanket orders, notices, directions, and orders issued by
the BC Securities Commission;

        (f)

"Business Day" means any day except Saturday, Sunday, or a statutory holiday in
Vancouver, British Columbia;

        (g)

"Closing" means the closing on the Closing Date of the transaction of purchase
and sale in respect of the Units as contemplated by this Subscription Agreement;

        (h)

"Closing Date" means the day on which the Issuer issues the Units to the
Purchaser;

        (i)

"Commissions" means the United States Securities Commission, the British
Columbia Securities Commission and the Alberta Securities Commissions;

        (j)

"Disclosure Record" means, without limitation, the prospectuses, annual
information forms, material change reports, press releases and other documents
or reports filed by the Issuer with any applicable securities regulatory
authority in Canada during the 12 months preceding the date hereof;

        (k)

"NI 45-102" means the National Instrument 45-102 entitled "Resale of Securities"
published by the Canadian Securities Administrators;

        (l)

"NI 45-106" means the National Instrument 45-106 entitled "Prospectus and
Registration Exemptions" published by the Canadian Securities Administrators;

        (m)

"Offering" means the offering of the Units by way of private placement;

        (n)

"Regulation S" means Regulation S promulgated under the 1933 Act;

        (o)

"Regulatory Authorities" means the Commissions;

        (p)

"Securities" means the Shares, Warrants and Warrant Shares;

        (q)

"Shares" means the previously unissued common shares of the Issuer comprising
part of the Units;


--------------------------------------------------------------------------------

2

  (r)

"Unit" means a unit of the Issuer consisting of one Share and one Warrant to be
offered under the Private Placement;

        (s)

"United States" means the United States of America, its territories and
possessions and any State of the United States and the District of Columbia;

        (t)

"U.S. Person" means a U.S. Person as that term is defined in Rule 902(o) of
Regulation S, and includes (i) any natural person resident in the United States
and (ii) any partnership or corporation organized or incorporated under the laws
of United States, among other persons specified in such Rule;

        (u)

"Warrant Shares" means the previously unissued common shares of the Issuer,
which will be issued on the exercise of the Warrants; and

        (v)

"Warrants" means the share purchase warrants comprising part of the Units.

2.                       PURCHASE AND SALE OF SHARES

2.1                     The Issuer is offering up to 25,000,000 Units at US$0.10
per Unit. The Offering is subject to a minimum subscription of 5,000,000 Units.
Each investor must invest a minimum of US$1,000 up to a maximum of US$10,000.
Each Unit is comprised of one Share and one Warrant entitling the holder thereof
to acquire one (1) Warrant Share of the Issuer for a period of twenty-four (24)
months after the date of issuance. The Warrants are exercisable at a price of
US$0.15 per Warrant Share if exercised at any time up to twelve (12) months
after the date of issuance and at a price of US$0.20 per Warrant Share if
exercised anytime after twelve (12) months from the date of issuance until
twenty-four (24) months after the date of issuance. The offering price of the
Units was determined by the Issuer with regard to the market for our stock, as
listed for trading on the Canadian National Securities Exchange ("CNSX").

2.2                     The Purchaser agrees to deliver to the Issuer as soon as
possible and, in any event, not later than 12:00 noon (Vancouver time) on the
date which is two days prior to the Closing Date, the following:

  (a)

a completed and duly executed copy of this Agreement;

        (b)

a completed and duly executed Appendix I Certificate of Purchasers;

        (c)

a completed and duly executed Appendix II – "A Risk Acknowledgement ;

        (d)

a completed and duly executive Appendix III – “Acknowledgement and Direction”;
and

        (e)

all other documents as may be required.

2.3                     On the Closing Date, the Purchaser will deliver to the
Issuer a certified cheque, money order, bank draft or wire transfer drawn on a
Canadian chartered bank and made payable to the Issuer's solicitors Macdonald
Tuskey in Trust, Corporate and Securities Lawyers in Trust for Enertopia
Corporation in the same day freely transferable United States or Canadian funds
in Vancouver representing the total purchase price of the Units subscribed for
by the Purchaser under this Agreement. The Issuer will then issue and sell the
Purchaser’s Units and cause definitive certificates representing the number of
Purchaser’s Shares and Warrants so issued and registered in accordance with this
Subscription Agreement to be delivered in accordance with this Subscription
Agreement.

--------------------------------------------------------------------------------

3

3.                       CONDITIONS OF PURCHASE

3.1                     The Purchaser acknowledges that the Issuer’s obligation
to sell the Securities to the Purchaser is subject to, among other things, the
conditions that:

  (a)

the Purchaser duly completes, signs, and delivers to the Issuer a copy of this
Agreement, together with all documents required by applicable securities
legislation for delivery on the Purchaser’s behalf, including without limitation
the documents described in section 2.2 hereof;

        (b)

the Issuer has received all necessary regulatory approvals to the Offering;

        (c)

the Issuer accepts this subscription;

        (d)

the sale of the Securities is exempt from prospectus requirements under the BC
Act and any other applicable securities legislation relating to the sale of the
Securities or all appropriate securities regulators issue all orders, consents,
or approvals required to permit the sale without the Issuer having to register
or file a prospectus;

        (e)

the Purchaser’s representations and warranties remain true and correct as at the
Closing Date; and

        (f)

the Issuer being a "reporting issuer" as that term is defined in NI 45-102 at
the Closing Date and for the four months preceding the date thereof in a
jurisdiction of Canada.

4.                       OFFERING DOCUMENTS

4.1                     The Offering is being made pursuant to exemptions (the
"Exemptions") from the registration and prospectus requirements of the
applicable Acts. The use of a particular Exemption may or may not require the
delivery of an offering memorandum to a Purchaser. Purchasers hereby acknowledge
and agree that unless a Purchaser is only able to purchase the Securities
offered hereby pursuant to an Exemption which requires the delivery of an
offering memorandum (the "OM Exemption") and they have completed and returned
Appendix IIA, they will not be entitled to a copy of the Offering Memorandum (as
defined below) in connection with their subscription and, notwithstanding any
delivery or other receipt of the Offering Memorandum, they are not entitled to
the contractual rights of the action provided therein or under any securities
laws with respect to any potential misrepresentations in the Offering
Memorandum.

4.2                     Purchasers purchasing the securities described herein
pursuant to the OM Exemption acknowledge the receipt of the Issuer's offering
memorandum dated February <>, 2012 (the "Offering Memorandum"). Such Purchasers
may cancel their subscription to purchase the Securities offered hereby and have
their subscription funds returned without interest or deduction by sending a
written notice to the Issuer by midnight of the second (2nd) business day after
executing their subscription agreement. Once this period has elapsed,
subscriptions are irrevocable. The Offering Memorandum contains statutory rights
of rescission available only to those Subscribers who are purchasing the Units
pursuant to an OM Exemption. See the Offering Memorandum for further details.

5.                       PURCHASER’S REPRESENTATIONS AND WARRANTIES

5.1                     The Purchaser acknowledges, represents, warrants and
covenants to and with (on its own behalf and, if applicable, on behalf of those
for whom the Purchaser is contracting hereunder) the Issuer that, as at the date
of this Agreement and at the Closing Date:

  (a)

The Issuer has not filed a prospectus with any of the Commissions or any other
securities commission or similar authority in connection with the offering of
the Securities and that:


--------------------------------------------------------------------------------

4

  (i)

the Purchaser is restricted from using most of the civil remedies available
under the Acts;

        (ii)

the Purchaser may not receive information that would otherwise be required to be
provided to him under the Acts;

        (iii)

the Issuer is relieved from certain obligations that it would otherwise be
required to give if it provided a prospectus under the Acts; and

        (iv)

the issuance and sale of the Securities to the Purchaser is subject to the sale
being exempt from the prospectus requirements of the Acts.


  (b)

If the Purchaser is a resident of British Columbia or Alberta, then the
Purchaser is purchasing the Securities as principal and is either:

          (i)

an "accredited investor" as defined in NI 45-106 and was not created or used
solely to purchase or hold securities as an accredited investor as described in
paragraph (m) of the definition of "accredited investor" in NI 45-106; OR

          (ii)

is eligible to purchase Securities under section 2.9 of NI 45-106 by virtue of
having received a copy of the Offering Memorandum prior to executing this
subscription and signing the Risk Acknowledgement Form in the form attached
hereto as Appendix IIA and, in the case of a Purchaser who is a resident of
Alberta and is subscribing for more than $10,000 in Securities, signing Appendix
IIB attached hereto


 

and the Purchaser has completed, signed and delivered to the Issuer an Appendix
I – "Certificate of B.C. and Alberta Purchasers";

        (c)

The Purchaser, if not a resident of British Columbia, certifies that it is not
resident in British Columbia and acknowledges that:


  (i)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

        (ii)

there is no government or other insurance covering the Securities;

        (iii)

there are risks associated with the purchase of the Securities;

        (iv)

there are restrictions on the Purchaser’s ability to resell the Securities and
it is the responsibility of the Purchaser to find out what those restrictions
are and to comply with them before selling the Securities; and

        (v)

the Issuer has advised the Purchaser that the Issuer is relying on an exemption
from the requirements to provide the Purchaser with a prospectus and to sell
securities through a person registered to sell securities under the Acts and, as
a consequence of acquiring Securities pursuant to this exemption, certain
protections, rights and remedies provided by the Acts, including statutory
rights of rescission or damages, will not be available to the Purchaser.


  (d)

If the Purchaser is resident outside of Canada but not in the United States, the
Purchaser:

          (i)

is knowledgeable of, or has been independently advised as to the applicable
securities laws of the securities regulatory authorities (the "Authorities")
having application in the jurisdiction in which the Purchaser is resident (the
"International Jurisdiction") which would apply to the acquisition of the
Securities, if any;


--------------------------------------------------------------------------------

5

  (ii)

is purchasing the Securities pursuant to exemptions from the prospectus and
registration requirements under the applicable securities laws of the
Authorities in the International Jurisdiction or, if such is not applicable the
Purchaser is permitted to purchase the Securities under the applicable
securities laws of the Authorities in the International Jurisdiction without the
need to reply on any exemption;

          (iii)

the applicable securities laws of the Authorities in the International
Jurisdiction do not require the Issuer to make any filings or seek any approvals
of any nature whatsoever from any Authority of any kind whatsoever in the
International Jurisdiction in connection with the issue and sale or resale of
the Securities; and

          (iv)

the purchase of the Purchaser's Securities by the Purchaser does not trigger:

          (A)

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

          (B)

any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction; and

the Purchaser will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Issuer, acting reasonably;

  (e)

The Issuer is entitled to rely on the representations and warranties and the
statements and answers of the Purchaser contained in this Agreement and the
Appendices and the Purchaser will hold harmless the Issuer from any loss or
damage it may suffer as a result of the Purchaser's failure to correctly
complete this Agreement and the Appendices;

          (f)

The purchase of the Securities has not been made through or as a result of, and
the distribution of the Securities has not been accompanied by, an advertisement
in printed media of general and regular paid subscription, radio, or television.

          (g)

No person has made to the Purchaser any written or oral representations:

          (i)

that any person will resell or repurchase the Securities;

          (ii)

that any person will refund the purchase price of the Securities;

          (iii)

as to the future price or value of any of the Securities; or

          (iv)

that the Securities will be listed and posted for trading on a stock exchange or
that an application has been made to list and post the Securities for trading on
a stock exchange.

          (h)

The Purchaser is not a "control person" of the Issuer as defined in the BC Act,
will not become a "control person" by virtue of the purchase of any of the
Securities, and does not intend to act in concert with any other person to form
a control group of the Issuer.

          (i)

The Purchaser, on its own behalf and on behalf of any disclosed principal,
represents, warrants and agrees that:


--------------------------------------------------------------------------------

6

  (i)

none of the Subscription Funds are being tendered on behalf of a person or
entity who has not been identified as the Subscriber or the disclosed principal;

        (ii)

to the best of its knowledge, none of the Subscription Funds have been or will
be derived from or related to any activity that is deemed criminal under the
laws of Canada, the United States or any other jurisdiction;

        (iii)

without limiting the foregoing, none of the Subscription Funds will represent
proceeds of crime for the purposes of the Proceeds of Crime (Money Laundering)
and Terrorism Financing Act (Canada) (the "PCMLA"); and

        (iv)

it shall promptly notify the Issuer if the Subscriber discovers that any of such
representations and warranties are or cease to be true, and shall promptly
thereafter provide the Issuer with the appropriate information in connection
therewith.


  (j)

The Subscriber acknowledges and agrees that the Securities have not been
registered under the United States Securities Act of 1933 (the "1933 Act"), as
amended, or any applicable State securities laws, and that the Securities will
be deemed "Restricted Securities" as that term is defined under Rule 144 of the
1933 Act, and that the Securities may not be offered and sold, directly or
indirectly, in the United States or by or to U.S. Persons (as defined in
Regulation S promulgated under the 1933 Act) without registration under the 1933
Act and any applicable State securities laws, unless an exemption from
registration is available. The Issuer is not obligated under any circumstances
to register the Securities or to take any other actions to facilitate or permit
any proposed resale or transfer thereof in the United States or otherwise by or
to a U.S. Person, unless the transferee provides the Issuer with a legal opinion
stating that the sale of the Securities is being made in compliance with (i)
Rule 904 of Regulation S under the 1933 Act and all applicable State securities
laws, (ii) Rule 144 of the 1933 Act and all applicable State securities laws, or
(iii) another applicable exemption from the registration requirements of the
1933 Act and all applicable State securities laws. The Purchaser further
acknowledges that the certificates representing the Securities will contain a
legend prohibiting transfer of the Securities in the United States or by or to
U.S. Persons (as defined in Regulation S promulgated under the 1933 Act), except
in accordance with Regulation S.

          (k)

The Subscriber acknowledges and agrees that the Warrants may not be exercised in
the United States or otherwise by or to or for the account or benefit of a U.S.
Person without registration under the 1933 Act and any applicable State
securities laws, unless an exemption from registration is available and the
holder of such Warrant furnishes the Issuer with a legal opinion of counsel
satisfactory to the Issuer to that effect.

          (l)

With respect to compliance with the 1933 Act:

          (i)

the Purchaser is not a U.S. Person and the Securities are not being acquired by
it for or on behalf of a U.S. Person;

          (ii)

no offers to sell the Securities were made by any person to the Purchaser while
the Purchaser was in the United States, and the Subscriber was outside the
United States at the time of execution and delivery of this subscription;

          (iii)

any person who acquires Securities will be required to provide the Issuer with
written certification that it is not a U.S. Person or person in the United
States and that the Securities are not being acquired by it for or on behalf of
a U.S. Person or person in the United States; The Purchaser is not an
underwriter and is acquiring the Securities solely for investment purposes for
his or her own account and not with a view to, or for, resale in connection with
any distribution within the United States or by or to U.S. Persons (as defined
in Regulation S promulgated under the 1933 Act);


--------------------------------------------------------------------------------

7

  (iv)

the Purchaser acknowledges that it has not acquired the Units as a result of,
and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Shares or the
Warrant Shares pursuant to registration of any of the Shares or the Warrant
Shares pursuant to the 1933 Act and any applicable state securities laws or
under an exemption from such registration requirements and as otherwise provided
herein; and

        (v)

The Purchaser understands the speculative nature and risks of investment in the
Securities and confirms that the Securities would be suitable and consistent
with his or her investment program and that his or her financial position enable
him or her to bear the risks of such investment.


  (m)

The Purchaser has no knowledge of a "material fact" or "material change" (as
those terms are defined in the Acts) in the Issuer’s affairs that has not been
generally disclosed to the public, save knowledge of this particular
transaction.

        (n)

If the Purchaser is an individual, the Purchaser has attained the age of
majority and is legally competent to enter into and sign this Agreement and to
take all actions required pursuant hereto, and if the Purchaser is a
corporation, the Purchaser is duly incorporated and validly subsisting under the
laws of its jurisdiction of incorporation, and its directors, shareholders, and
others have given all necessary approvals to authorize the signing of this
Agreement on the Purchaser’s behalf.

        (o)

The entering into of this Agreement and the transactions contemplated hereby
will not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Purchaser or of any
agreement, written or oral, to which the Purchaser may be a part or by which it
is or may be bound.

        (p)

The Purchaser has duly signed and delivered this Agreement and this Agreement
constitutes a legal, valid, and binding agreement of the Purchaser enforceable
against the Purchaser in accordance with its terms.

        (q)

The Purchaser has obtained independent advice as to the applicable hold period
imposed on the Securities by NI 45-102 and the 1933 Act, and other securities
legislation, and confirms that the Issuer has made no representations regarding
the applicable hold periods for the Securities, and the Purchaser is aware of
the risks and other characteristics of the Securities and of the fact that the
Purchaser may not be able to resell the Securities except in accordance with NI
45-102, the 1933 Act, and other applicable securities legislation.

        (r)

If required by applicable securities legislation, policy, or order or by any
securities commission, stock exchange or other regulatory authority, the
Purchaser will sign,deliver, file, and otherwise assist the Issuer in filing all
reports, undertakings, and other documents required with respect to the issue of
the Securities.


--------------------------------------------------------------------------------

8

  (s)

the Purchaser is capable of assessing and evaluating the risks and merits of
this investment as a result of the Purchaser’s financial, investment or business
experience or as a result of advice received from a registered person other than
the Issuer or an affiliate thereof, and the Purchaser or, where it is not
purchasing as principal, each beneficial purchaser is able to bear the economic
loss of its investment.

        (t)

the Purchaser (or, if applicable, others for whom it is contracting hereunder)
has been advised to consult its own legal and tax advisors with respect to
applicable resale restrictions and tax considerations, and it (or, if
applicable, others for whom it is contracting hereunder) is solely responsible
for compliance with applicable resale restrictions and applicable tax
legislation.

        (u)

The Purchaser makes the representations, warranties, covenants, and
acknowledgements contained in this Agreement and in any other Appendices,
documents, or materials signed and delivered by the Purchaser hereunder, with
the intent that the Issuer and its professional advisors may rely on them in
determining the Purchaser’s eligibility or, if applicable, the eligibility of
others on whose behalf the Purchaser is contracting to purchase the Securities,
and the Purchaser agrees to indemnify the Issuer against all losses, claims,
costs, expenses, and damages or liabilities which the Issuer may suffer or incur
caused by or arising from its reliance thereon.

        (v)

The Purchaser agrees that the above representations, warranties, covenants, and
acknowledgements will be true and correct both as of the signing date of this
Agreement and as of the Closing Date and that they will survive the Purchaser’s
purchase of the Securities and will continue in full force and effect even if
the Purchaser subsequently disposes of any of the Securities. The Purchaser
undertakes to notify the Issuer immediately of any change in any representation,
warranty, or other information relating to the Purchaser set forth herein which
takes place before the Closing Date.

        (w)

it has no intention to distribute, either directly or indirectly, any of the
Securities in the United States or to U.S. Persons.

        (x)

the current structure of this transaction and all transactions and activities
contemplated hereunder, and the Purchaser's participation therein, is not a
scheme to avoid the registration requirements of the 1933 Act.

6.                       ISSUER’S COVENANTS

6.1                     The Issuer covenants and agrees with the Purchaser as
follows:

  (a)

on the Closing Date, the Issuer will have taken all necessary steps to duly and
validly create and issue the Securities as fully paid and non-assessable;

        (b)

the Issuer has been duly incorporated and organized and is a valid and
subsisting company under the laws of the State of Nevada;

        (c)

the Issuer has the full corporate right, power and authority to execute this
Subscription Agreement, and to issue the Securities to the Purchaser pursuant to
the terms of this Subscription Agreement; and

        (d)

this Subscription Agreement constitutes a binding and enforceable obligation of
the Issuer, enforceable in accordance with its terms.


--------------------------------------------------------------------------------

9

7.                       RESALE RESTRICTIONS AND LEGENDING OF SECURITIES

7.1                     The Purchaser acknowledges that any resale of the
Securities will be subject to resale restrictions contained in the securities
legislation applicable to the Subscriber or proposed transferee. The Subscriber
acknowledges that none of the Securities have been registered under the 1933 Act
or the securities laws of any state of the United States. None of the Securities
may be offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available

7.2                     The Purchaser further acknowledges that the Securities
will be subject to restrictions on resale imposed by NI 45-102, which in Canada
will be four months and one day from the Closing Date.

7.3                     The Purchaser agrees to consult his own legal advisors
regarding the statutory resale restrictions applicable to the Securities before
the resale of any of the Securities.

7.4                     The certificates representing the Securities will bear a
legend denoting the resale restrictions imposed by NI 45-102, the 1933 Act and
other applicable securities legislation. The Purchaser agrees to sell, assign,
or transfer the Securities only in accordance with these legends.

7.5                     The Purchaser acknowledges and agrees that:

  (a)

the Securities have not been and will not be registered under the United States
Securities Act of 1933, as amended (the "1933 Act"), or any State securities
laws, and may not be offered and sold, directly or indirectly, in the United
States or by or to or for the account or benefit of a U.S. Person (as defined in
Regulation S ("Regulation S") promulgated under the 1933 Act) without
registration under the 1933 Act and any applicable State securities laws, unless
an exemption from registration is available;

        (b)

the Issuer has no present intention and is not obligated under any circumstances
to register the Securities, or to take any other actions to facilitate or permit
any proposed resale or transfer thereof in the United States or otherwise by or
to or for the account or benefit of a U.S. Person, and in particular, the
Subscriber and the Issuer further acknowledge and agree that the Issuer is
hereby required to refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to registration under
the 1933 Act, or pursuant to an available exemption from registration; and

        (c)

the Warrants may not be exercised in the United States or otherwise by or to or
for the account or benefit of a U.S. Person without registration under the 1933
Act and any applicable State securities laws, unless an exemption from
registration is available and the holder of such Warrant furnishes the Issuer
with a legal opinion of counsel satisfactory to the Issuer to that effect.

7.6                     The foregoing discussion on hold periods and resale
restrictions is a general summary only and is not intended to be comprehensive
or exhaustive, or to apply in all circumstances. Purchasers are advised to
consult with their own advisors concerning their particular circumstances and
the particular nature of the restrictions on transfer, the extent of the
applicable hold period and the possibilities of utilizing any further exemptions
or the obtaining of a discretionary order to transfer any Securities.
Subscribers are further advised against attempting to resell or transfer any
Securities until they have determined that any such resale or transfer is in
compliance with the requirements of all applicable securities laws, including
but not limited to compliance with restrictions on certain pre-trade activities
and the filing with the appropriate regulatory authority of reports required
upon any resale of the Securities.

--------------------------------------------------------------------------------

10

7.7                     The Purchaser hereby acknowledges that upon the issuance
thereof, and until such time as the same is no longer required under the
applicable securities laws and regulations, the certificates representing any of
the Shares, the Warrants or the Warrant Shares will bear a legend in
substantially the following form:

> > > THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933,
> > > AS AMENDED (THE "1933 ACT").
> > > 
> > > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
> > > MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES
> > > (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
> > > PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
> > > REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
> > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
> > > THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
> > > REGULATION S UNDER THE 1933 ACT.
> > > 
> > > UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY
> > > MUST NOT TRADE THE SECURITY BEFORE [THE DATE THAT IS 4 MONTHS AND A DAY
> > > AFTER THE DISTRIBUTION DATE].

8.                       FINDERS FEE

8.1                     The Purchaser acknowledges that the Issuer may pay
finder's fees to certain arm's length parties (the "Finders") in connection with
the completion of the Private Placement equal to 7% of the aggregate
subscription proceeds realized from the sale of the Units by the respective
Finder, payable in cash or shares, and broker’s warrants ("Broker Warrants")
equal to 7% of the aggregate subscription proceeds. The Broker Warrants shall
have the same terms as the Warrants.

9.                       SUBSCRIPTION

9.1                     This subscription is irrevocable, subject to section 4.2
and to acceptance hereof by the Issuer.

9.2                     The Purchaser hereby authorizes and directs the Issuer
to deliver certificates representing the Shares and Warrants to be issued to
such Purchaser pursuant to this Subscription Agreement to the residential or
business address indicated in this subscription.

--------------------------------------------------------------------------------

11

9.3                     This subscription may be accepted in whole or in part by
the Issuer at its sole discretion and the right is reserved to the Issuer at its
sole discretion to allot to any Purchaser less than the amount of Units
subscribed for. Confirmation of acceptance or rejection of this subscription
will be forwarded to the Purchaser promptly after the acceptance or rejection of
the subscription by the Issuer.

10.                     CLOSING DATE

10.1                   The Closing Date will take place on a date to be
determined by the Issuer.

10.2                   On the Closing Date, subject to section 3.1, the Issuer
will issue and deliver to the Purchaser the certificates representing the Shares
and Warrants purchased by the Purchaser registered as instructed on page 2 of
this Agreement.

11.                     COLLECTION OF PERSONAL INFORMATION

11.1                   The Purchaser (on its own behalf and, if applicable, on
behalf of any person for whose benefit the Purchaser is subscribing)
acknowledges and consents to the collection by the Issuer of the Purchaser's
(and any beneficial purchaser’s) personal information for the purpose of
completing the Purchaser’s subscription. The Purchaser (on its own behalf and,
if applicable, on behalf of any person for whose benefit the Purchaser is
subscribing) acknowledges and consents to the Issuer retaining the personal
information for as long as permitted or required by applicable law or business
practices. The Purchaser (on its own behalf and, if applicable, on behalf of any
person for whose benefit the Purchaser is subscribing) further acknowledges and
consents to the Issuer disclosing as required by applicable securities laws,
stock exchange rules, and IDA rules to regulatory authorities, or to other
authorities pursuant to the Proceeds of Crime (Money Laundering) and Terrorism
Financing Act (Canada), any personal information provided by the Purchaser
respecting itself (and any beneficial purchaser). The Purchaser represents and
warrants that it has the authority to provide the consents and acknowledgements
set out in this paragraph on behalf of all beneficial purchasers.

11.2                   Furthermore, the Purchaser is hereby notified that:

  (i)

the Issuer may deliver to the Ontario Securities Commission certain personal
information pertaining to the Purchaser, including such Purchaser’s full name,
residential address and telephone number, the number of Securities purchased by
the Purchaser and the total purchase price paid for such Securities, the
prospectus exemption relied on by the Issuer and the date of distribution of the
Securities,

        (ii)

such information is being collected indirectly by the Ontario Securities
Commission under the authority granted to it in securities legislation,

        (iii)

such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Ontario, and

        (iv)

the Purchaser may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

       

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55, 20 Queen Street West
Toronto, Ontario, M5H 3S8
Telephone: (416) 593-8086

     

--------------------------------------------------------------------------------

12

12.                     NOTICE

12.1                   Any notice under this Agreement will be given in writing
and must be delivered, sent by facsimile transmission, or mailed by prepaid post
and addressed to the party to which notice is to be given at the address
indicated above, or at another address designated by the party in writing.

12.2                   If notice is sent by facsimile transmission or is
delivered, it will be deemed to have been given at the time of transmission or
delivery.

12.3                   If notice is mailed, it will be deemed to have been
received 48 hours following the date of mailing of the notice.

12.4                   If there is an interruption in normal mail service due to
strike, labour unrest, or other cause at or prior to the time a notice is
mailed, the notice will be sent by facsimile transmission or will be delivered.

13.                     MISCELLANEOUS

13.1                   A party may not assign this Agreement without the other
party’s written consent.

13.2                   All references to currency refer to United States
dollars.

13.3                   Time is of the essence of this Agreement and will be
calculated in accordance with the provisions of the Interpretation Act (British
Columbia).

13.4                   Except as expressly provided in this Agreement and in the
agreements, instruments, and other documents contemplated or provided for
herein, this Agreement contains the entire agreement between the parties
regarding the Securities and there are no other terms, conditions,
representations, or warranties, whether expressed, implied, oral, or written, by
statute, by common law, by the Issuer, or by anyone else.

13.5                   The parties to this Agreement may amend this Agreement
only in writing.

13.6                   This Agreement enures to the benefit of and is binding on
the parties to this Agreement and their successors and permitted assigns.

13.7                   This Agreement is to be read with all changes in gender
or number required by the context.

13.8                   This Agreement will be governed by and construed in
accordance with the laws of British Columbia and the parties irrevocably attorn
and submit to the jurisdiction of the court of British Columbia with respect to
any dispute related to this Agreement.

13.9                   The parties may sign this Agreement in any number of
counterparts and may deliver this Agreement by facsimile, all of which, when
taken together, will be deemed to be one and the same document.

13.10                 All costs and expenses incurred by the Purchaser
(including any fees and disbursements of any special counsel obtained by the
Purchaser) relating to the sale of the Units to the Purchaser shall be borne by
the Purchaser.

--------------------------------------------------------------------------------

APPENDIX I

CERTIFICATE OF
PURCHASERS

All Purchasers need to complete this Certificate.

TO:      ENERTOPIA CORPORATION

In addition to the covenants, representations and warranties contained in the
Subscription Agreement, to which this Appendix II – Certificate of Purchasers is
attached, the undersigned Purchaser (or the Purchaser on behalf of one or more
beneficial purchasers for whom the Purchaser is purchasing as principal)
covenants, represents and warrants to the Issuer that the Purchaser (or one or
more beneficial purchasers for whom the Purchaser is purchasing as principal)
either (i) qualifies under Category 1 – Accredited Investor as an "accredited
investor" as defined in NI 45-106 and has checked the appropriate box below; or
(ii) has received an Offering Memorandum and qualifies under Category 4 as
required by section 2.9 of NI 45-106 and has checked the appropriate box below.

CATEGORY 1 – Accredited Investor

  ________ (a)

a Canadian financial institution, or a Schedule III bank;

     

 

  ________ (b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);

     



  ________ (c)

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

     



  ________ (d)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);

     



  ________ (e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);

     



  ________ (f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;

     



  ________ (g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l'île de
Montréal or an intermunicipal management board in Québec;

     



  ________ (h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or an agency of that government;


--------------------------------------------------------------------------------

- 2 –

  ________ (i)

a pension fund that is regulated by the Office of the Superintendent of
Financial Institutions (Canada) a pension commission or similar regulatory
authority of a jurisdiction of Canada;

          ________ (j)

an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that before taxes, but net of any
related liabilities, exceeds $1,000,000;

          ________ (k)

an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;

          ________ (l)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;

          ________ (m)

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements and
that was not created or used solely to purchase or hold securities as an
accredited investor under this paragraph (m);

          ________ (n)

an investment fund that distributes or has distributed its securities only to;


  (i)

a person that is or was an accredited investor at the time of the distribution;

        (ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 of NI 45-106 [Minimum amount investment], or 2.19 of NI 45-106
[Additional investment in investment funds], or

        (iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 of NI 45-106 [Investment fund reinvestment];


  ________ (o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator, or, in Québec,
the securities regulatory authority has issued a receipt;

          ________ (p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

          ________ (q)

a person acting on behalf of a fully managed account managed by that person, if
that person


  (i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

        (ii)

in Ontario, is purchasing a security that is not a security of an investment
fund;


--------------------------------------------------------------------------------

- 3 –

  ________ (r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

          ________ (s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

          ________ (t)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

          ________ (u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser;

          ________ (v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor.

CATEGORY 2 – NOT APPLICABLE CATEGORY 3 – NOT APPLICABLE CATEGORY 4 – Offering
Memorandum

  ________ (a)

The Purchaser does not meet any of the criteria set out in Category 1, and the
Purchaser is purchasing the Units as principal and has received a copy of the
Offering Memorandum of the Issuer prior to its execution of the Subscription
Agreement for the Units. Please turn to and complete Appendix IIA attached
hereto; AND

          ________ (b)

If the Subscriber is resident in Alberta, Manitoba, Northwest Territories,
Nunavut, Prince Edward Island, Quebec, Saskatchewan or Yukon, the aggregate
acquisition cost to the Subscriber does not exceed $10,000 or the Subscriber
falls within one of the categories of “ eligible investor” below:


  ________ (a)

a person whose


  (ii)

net assets, alone or with a spouse, in the case of an individual, exceed $400
000,

        (ii)

net income before taxes exceeded $75 000 in each of the 2 most recent calendar
years and who reasonably expects to exceed that income level in the current
calendar year, or

        (iii)

net income before taxes, alone or with a spouse, in the case of an individual,
exceeded $125 000 in each of the 2 most recent calendar years and who reasonably
expects to exceed that income level in the current calendar year,


--------------------------------------------------------------------------------

- 4 –

  ________ (b)

a person of which a majority of the voting securities are beneficially owned by
eligible investors or a majority of the directors are eligible investors,

          ________  (c)

a general partnership of which all of the partners are eligible investors,

          ________ (d)

a limited partnership of which the majority of the general partners are eligible
investors,

          ________ (e)

a trust or estate in which all of the beneficiaries or a majority of the
trustees or executors are eligible investors,

          ________ (f)

an accredited investor,

          ________ (g)

a person described in section 2.5 Family, friends and business associates of
National Instrument 45-106, or

          ________ (h)

a person that has obtained advice regarding the suitability of the investment
and, if the person is resident in a jurisdiction of Canada, that advice has been
obtained from an eligibility adviser;

"financial assets" means

  (a)

cash,

  (b)

securities, or

  (c)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation

"fully managed account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction; "person" includes

  (a)

an individual,

  (b)

a corporation,

  (c)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

  (d)

an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;

"related liabilities" means

  (a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

  (b)

liabilities that are secured by financial assets;

"spouse" means, an individual who,

  (a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual, or

  (b)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or

  (c)

in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

The representations, warranties, statements and certification made in this
Certificate are true and accurate as of the date of this Certificate and will be
true and accurate as of the Closing. If any such representation, warranty,
statement or certification becomes untrue or inaccurate prior to the Closing,
the undersigned Purchaser shall give the Issuer immediate written notice
thereof.

The Purchaser acknowledges that the Issuer will be relying on this Certificate
in connection with the Subscription Agreement.

--------------------------------------------------------------------------------

- 5 –

The statements made on this certificate are true.

EXECUTED by the Purchaser at ________________________this _________day of
_______________________, 2012

If a corporation, partnership or other entity:   If an individual:            
Signature of Authorized Signatory   Signature             Name and Position of
Signatory   Print Name             Name of Purchasing Entity   Jurisdiction of
Residence             Jurisdiction of Residence    


--------------------------------------------------------------------------------

APPENDIX IIA

Each Subscriber relying on the "Offering Memorandum" exemption contained in Part
2 of National Instrument 45-106 is required to complete and execute the
following acknowledgment

FORM 45-106F4

RISK ACKNOWLEDGMENT

[e10-2warning.jpg]

You have 2 business days to cancel your purchase.

To do so, send a notice to Enertopia Corporation stating that you want to cancel
your purchase. You must send the notice before midnight on the 2nd business day
after you sign the agreement to purchase the securities. You can send the notice
by fax or email or deliver it in person to Enertopia Corporation at its business
address. Keep a copy of the notice for your records.

Issuer and Address: Enertopia Corporation   950 – 1130 West Pender Street  
Vancouver, British Columbia   Canada, V6E 4A4         Facsimile Number: (604)
685-1602 Email: bossbunka@gmail.com

PLEASE REVIEW THE INFORMATION ON PAGE 2 OF THIS RISK ACKNOWLEDGMENT

--------------------------------------------------------------------------------

You are buying Exempt Market Securities

They are called exempt market securities because two parts of securities law do
not apply to them. If an issuer wants to sell exempt market securities to you:

 * the issuer does not have to give you a prospectus (a document that describes
   the investment in detail and gives you some legal protections), and

 * the securities do not have to be sold by an investment dealer registered with
   a securities regulatory authority.

There are restrictions on your ability to resell exempt market securities.
Exempt market securities are more risky than other securities.

You will receive an offering memorandum

Read the offering memorandum carefully because it has important information
about the issuer and its securities. Keep the offering memorandum because you
have rights based on it. Talk to a lawyer for details about these rights.

You will not receive advice

You will not get professional advice about whether the investment is suitable
for you. But you can still seek that advice from a registered adviser or
registered dealer. In Alberta, Manitoba, Northwest Territories, Nunavut, Prince
Edward Island, Québec, Saskatchewan and Yukon to qualify as an eligible
investor, you may be required to obtain that advice.

* * * * * * *

For more information on the exempt market, call your local securities regulatory
authority

Alberta Securities Commission British Columbia Securities Commission
Telephone:    (403) 297-6454 Telephone:    (604) 899-6500 Facsimile:       (403)
297-6156 Facsimile:       (604) 899-6506 Website:       
 www.albertasecurities.com Website:         www.bcsc.bc.ca


Instruction:

The purchaser must sign 2 copies of this form. The purchaser and the issuer must
each receive a signed copy.


--------------------------------------------------------------------------------

APPENDIX III

ACKNOWLEDGMENT AND DIRECTION

TO: Macdonald Tuskey, Corporate and Securities Lawyers     RE: Enertopia
Corporation (the "Issuer")   Private Placement of Units at a price of US$0.10
per Unit (the "Offering").    

The undersigned (the "Subscriber") hereby confirms that it shall, on the Closing
Date, deposit $ _____________________ (the "Deposited Funds") in trust with
Macdonald Tuskey, Corporate and Securities Lawyers ("MT") as deposit against the
purchase of securities of the Issuer under the Offering.

The Subscriber hereby expressly acknowledges and agrees that it shall be
required to enter into a subscription agreement (the "Subscription Agreement")
with the Issuer which subscription agreement shall set forth the terms upon
which the Issuer will offer to sell securities to the Subscriber, which terms
shall be irrevocable and binding on the Subscriber upon acceptance of the
Subscriber's executed Subscription Agreement by the Issuer.

The Subscriber acknowledges and agrees that MT in no way represents the
interests of the Subscriber in any manner or for any purpose whatsoever. The
Subscriber confirms that it has had the opportunity to consult with its own
legal counsel with respect to the purchase any potential resale of the
Securities.

The Subscriber hereby expressly and irrevocably authorizes and directs MT, to
release and deliver the Deposited Funds to the Issuer against the issuance of
certificates representing the Shares and Warrants subscribed for by the
Subscriber under the Subscription Agreement.

EXECUTED by the undersigned at _____________________this _______day of
____________________, 2012.

If a corporation, partnership or other entity:   If an individual:              
    Signature of Authorized Signatory   Signature             Name of Entity  
Print or Type Name             Type of Entity                 Name and Position
of Signatory    


--------------------------------------------------------------------------------

FORM OF CLEARANCE LETTER

TO: Olympia Trust Company, for the Shares of Enertopia Corporation (the
“Company”).

The undersigned (A) acknowledges that the sale of the common shares represented
by certificate number ________________, to which this declaration relates, is
being made in reliance on Rule 904 of Regulation S under the United States
Securities Act of 1933, as amended (the “1933 Act”), and (B) certifies that (1)
the undersigned is not an “affiliate” (as defined in Rule 405 under the 1933
Act) of the Company; (2) the offer of such securities was not made to a person
in the United States and either (a) at the time the buy order was originated,
the buyer was outside the United States, or the seller and any person acting on
its behalf reasonably believe that the buyer was outside the United States, or
(b) the transaction was executed on or through the facilities of a designated
offshore securities market within the meaning of Rule 902(b) under the 1933 Act,
and neither the seller nor any person acting on its behalf knows that the
transaction has been prearranged with a buyer in the United States; (3) neither
the seller nor any person acting on its behalf engaged in any directed selling
efforts in connection with the offer and sale of such securities; and (4) the
sale is bona fide and not for the purpose of “washing off” the resale
restrictions imposed because the securities are “restricted securities” (as that
term is defined in Rule 144(a)(3) under the 1933 Act); (5) the seller does not
intend to replace such securities with fungible unrestricted securities; and (6)
the contemplated sale is not a transaction, or part of a series of transactions,
which, although in technical compliance with Regulation S, is part of a plan or
scheme to evade the registration provisions of the 1933 Act. Terms used herein
have the meanings given to them by Regulation S under the 1933 Act.

By: ________________________________________________ Dated:
____________________________________________                    Signature      
  ___________________________________________________   Name (please print)  

Affirmation by Seller’s Broker-Dealer

We have read the foregoing representations of our customer,
_________________________ (the “Seller”) dated _______________________, with
regard to the sale, for such Seller’s account, of the common shares represented
by certificate number_______ of the Company described therein, and we hereby
affirm that, to the best of our knowledge and belief, the facts set forth
therein are full, true and correct.

__________________________________________
Name of Firm

By: _______________________________________
            Authorized officer

Date: _____________________________________

--------------------------------------------------------------------------------